698 N.W.2d 922 (2005)
Catherine A. ENGELS, Relator,
v.
CITY OF DELANO and LMC/Berkley Risk Admin., Respondents, and
Ingenix Subrogation Services, Allina Hospitals & Clinics, Center for Diagnostic Imaging, Excel Physical Therapy, Noran Neurological Clinic, Twin Cities Spine Center, Park Nicollet Clinic, Methodist Hospital, Consulting Radiologists, LTD, Intervenors.
No. A05-711.
Supreme Court of Minnesota.
June 29, 2005.
Jerry J. Lindberg, Sauk Rapids, MN, for Relator.
Thomas M. Peterson, St. Paul, MN, for Respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 9, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/ Alan C. Page
Associate Justice